LIVINGSTON, Chief Justice.
This appeal is from a judgment for the defendant in an action for malicious prosecution.
After all the evidence had been preT sented, both for the plaintiff and defendant, the judge gave the written affirmative charge at the request of defendant.
Appellee has filed a motion to affirm the judgment of the trial court, assigning as a ground that appellant’s assignments of error in this case do not reflect the page or pages of the transcript of the record on which the ruling of the trial court made the basis of the assignment of error is recorded.
Appellant makes two assignments of error, neither of which complies with Supreme Court Rule 1, revised on March 21, 1966, and found in 279 Ala. XXIII. Rule 1 provides that “each assignment shall list the page or pages of the transcript of the record on which the ruling is recorded.”
This Court has held that the above-noted provision of Revised Rule 1 is mandatory. National Finance Co. v. Rowe, 281 Ala. 658, 207 So.2d 133. Therefore, we have no alternative but to affirm the judgment of the trial court.
Affirmed.
LAWSON, COLEMAN and KOHN. JJ., concur.